                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

MEIKA DESEAN BRITTON                                                                 PETITIONER

v.                                                                         No. 3:19CV16-NBB-RP

WARDEN GEORGIA SHELBY, ET AL.                                                    RESPONDENTS


                                      FINAL JUDGMENT

       In accordance with the memorandum opinion issued today in this cause, the instant petition

for a writ of habeas corpus is DISMISSED under the doctrine of procedural default.


       SO ORDERED, this, the 19th day of November, 2019.


                                                     /s/ Neal Biggers
                                                     NEAL B. BIGGERS
                                                     SENIOR U. S. DISTRICT JUDGE
